Citation Nr: 9901421	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-24 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of VA pension benefits 
in the amount of $742.00.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
decision of the Committee on Waivers and Compromises of the 
St. Petersburg, Florida, Regional Office (RO).  The veteran 
originally requested a waiver in the amount of $1,484.00.  
Subsequently, a February 1998 decision by the Committee on 
Waivers and Compromises granted a partial recovery in the 
amount of $742.00.  Thus, the issue on appeal is as presented 
on the first page of this decision.  



REMAND

The evidence is unclear how much in dividends and/or interest 
for the time periods in question was generated by the 
veterans Oppenheimer Fund.  In a February 1995 VA From 
21-527, Income Net Worth and Employment Statement, the 
veteran reported that he and his wife each received $75 per 
month from Stock Investment.  Under total interest and 
dividends, he reported none.

In a VA Form 21-0516, Improved Pension Eligibility 
Verification Report (EVR), in May 1996, the veteran indicated 
that he and his wife each received $75 per month from the 
Oppenheimer Fund.  The veteran reported that he and his 
spouse each received $1,562.30 in total interest and 
dividends for 1995.  He also reported that anticipated income 
in total interest and dividends for him and his wife for 1996 
$1,464.33, each.  In a VA Form 21-0516 dated in August 1996, 
he reported no interest or dividend income for himself or his 
wife for the years 1995 and 1996.

In a Financial Status Report dated in September, the veteran 
reported that the monthly income for him and his wife 
included $75 from the Openheimer Fund.  Under interest and 
dividends he reported  $107.65 from the Openheimer Fund for 
him and his wife.  The veteran on the reverse side of this 
form indicated that the interest and dividends ($107.65) from 
the Openheimer were fluid.  He thus excluded the $107.65 
in computing the monthly income of his wife and himself.

In view of these facts, the Board finds that additional 
development is warranted.  Accordingly, the case is REMANDED 
for the following actions:

1.  The RO should request the veteran to 
furnish copies of the annual statements 
issued by the Openheimer Fund concerning 
the veteran and his wifes accounts.  The 
information must include a statement 
regarding earnings (interest and/or 
dividends) or lack thereof for 1994 
through 1998.  The veteran should also be 
furnished a Financial Status Report to be 
completed if there as been a change in 
his financial situation since September 
1997.  The RO should inform the veteran 
of the criteria regarding abandoned 
claims per 38 C.F.R. § 3.158 (1998).

2.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
